UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4209

ARTHUR STEADMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Orangeburg.
Charles E. Simons, Jr., Senior District Judge.
(CR-96-491)

Submitted: October 10, 1997

Decided: October 28, 1997

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Henry M. Anderson, Jr., SALEEBY & COX, P.A., Florence, South
Carolina, for Appellant. J. Rene Josey, United States Attorney, Jane
B. Taylor, Assistant United States Attorney, Columbia, South Caro-
lina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Arthur Steadman was indicted on three counts of possession with
intent to distribute "crack" cocaine, in violation of 21 U.S.C.
§ 841(a)(1) (1994); the jury found him guilty, as charged, on two
counts. He appeals both his conviction and his sentence. For the rea-
sons stated below, we affirm.

Steadman first contends that the district court erred when it pre-
vented him from presenting alibi witnesses at trial because he failed
to comply with Federal Rule of Criminal Procedure 12.1. We review
the district court's application of Fed. R. Crim. P. 12.1 for abuse of
discretion. United States v. Hassan El, 5 F.3d 726, 731 (4th Cir.
1993).

Rule 12.1(a) provides that upon written demand of the Govern-
ment, the defendant shall serve within ten days, or at such different
time as the court shall direct, a written notice of the defendant's intent
to offer a defense of alibi, including a statement as to the specific
place or places at which the defendant claims to have been at the time
of the alleged offense, and the names and addresses of the witnesses
upon whom the defendant intends to rely to establish his alibi. Fed.
R. Crim. P. 12.1(a). Here, the Government submitted its demand for
notice of alibi on Steadman, in compliance with the Rule. While
Steadman provided the Government with written notice that he
intended to offer alibi witnesses, the notice included only the names
and towns of the witnesses upon whom he intended to rely to estab-
lish his alibi. The written notice provided by Steadman failed to pro-
vide specific locations of where he claimed to have been at the time
of the offenses, except as to one count, which location he thereafter
changed. The parties stipulate that additional information, including
phone numbers and, in some cases, addresses of the witnesses, was
provided to the Government during oral communications between
counsel.

At trial, the Government moved to exclude Steadman's alibi wit-
nesses. The district court heard arguments on the motion, and ulti-
mately granted it on the ground that Steadman had failed to comply

                     2
with the mandates of Rule 12.1 as to the defendant's notice being in
writing and specifying the specific place or places at which the defen-
dant claims to have been at the time of the alleged offense.

We conclude that the court did not abuse its discretion in excluding
Steadman's alibi witnesses. The district court heard evidence on the
matter, considered the arguments of counsel, and finally found that
the facts in this case warranted the exercise of his discretion in
excluding the witnesses. This was not an abuse of discretion.

Steadman also claims that the district court erred in attributing to
him in sentencing the weight of crack cocaine of which Steadman had
been found not guilty, as well as the weight of drugs with which he
had not been charged. Specifically, Steadman challenges the district
court's sentencing based upon the amount of drugs comprising the
third of three controlled crack cocaine purchases, which occurred on
April 5, 1996 (Count Three), and an amount of crack cocaine that
Steadman was cutting up at the time the third purchase was made.

We review the district court's factual finding regarding the amount
of drugs used in sentencing under a clearly erroneous standard.
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). For
sentencing purposes, the judge need determine the weight of drugs
attributable to the defendant by a preponderance of the evidence.
United States v. Williams, 880 F.2d 805, 806 (4th Cir. 1990). The evi-
dence at trial included the testimony of a confidential informant who
testified that he had made a controlled purchase of .39 grams of crack
cocaine from Steadman, and that when he arrived to make the pur-
chase, he witnessed Steadman cutting up a half ounce of crack
cocaine on a table. The Government further presented testimony from
a detective with the county sheriff's department who monitored the
drug purchases, that while the informant was not wearing a transmit-
ter at the time of the third purchase, he was wearing a recording
device, and that he was able to identify Steadman's voice on the tape
as that of the individual selling the crack cocaine to the informant.
While this testimony apparently was insufficient for the jury to con-
vict Steadman beyond a reasonable doubt on the charge relating to the
third drug purchase, we find that the district court did not clearly err
in finding this evidence sufficient to establish, by a preponderance of
the evidence, that both the .39 grams and the .5 ounce of crack

                    3
cocaine constituted relevant conduct attributable to Steadman pursu-
ant to U.S. Sentencing Commission Manual section 1B1.3 (1996).

Accordingly, we affirm Steadman's conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the Court and argu-
ment would not aid the decisional process.

AFFIRMED

                    4